Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 1 of 46 PagelD 1

FILED
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 2B EAN -9 BNE: 26
Tampa Division CLERK, US DISTRICT COURT
MISDLE DISTRICT FLORIDA
TAMPA, FLORID,
JOSEPH MCCLASH, JOE KANE,
LINDA MOLTO, JANE VON HAHMANN,
Plaintiffs,
Case No
a 8 T
v. 8.29re cy SY2 | 2g Ake

FLORIDA DEPARTMENT OF TRANSPORTATION;

(KEVIN J. THIBAULT, as Secretary of the
Florida Department of Transportation),
Federal Transportation Authority/

United States Department of Transportation;
Nicole R. Nason, Administrator

Pefendants.

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

This action arises out of decisions by FDOT, a state agency took
approving, the Location and Design Concept Acceptance (LDCA) for
SR 684 (Cortez Bridge and Approaches) Project Development &
Environment Study, PROJECT NAME described as SR 684 (Cortez
Bridge and Approaches) Project Development & Environment (PD&E)
Study on State Road (SR) 684 (Cortez Road) from SR 789 (Gulf

Drive) to 123rd Street West. FDOT’s actions were authorized by
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 2 of 46 PagelD 2

FS. 334.044, granting FDOT, as a state agency to take action for
assuming requirements under a memorandum of understanding (MOU)
with the United States Department of Transportation entered into
December 14, 2016.

F.S. 334.044(34) states; Powers and duties of the department .—

“To assume the responsibilities of the United States
Department of Transportation with respect to highway
projects within the state under the National Environmental
Policy Act of 1969, 42 U.S.C. ss. 4321 et seq., and with
respect to related responsibilities for environmental
review, consultation, or other action required under any
federal environmental law pertaining to review or approval
of a highway project within the state. The department may
assume responsibilities under 23 U.S.C. s. 327 and enter
into one or more agreements, inciuding memoranda of
understanding, with the United States Secretary of
Transportation related to the federal surface
transportation project delivery program for the delivery of
highway projects, as provided by 23 U.S.C. s. 327. The
department may adopt rules to implement this subsection and
may adopt relevant federai environmentai standards as the
standards for this state for a program described in this

subsection. Sovereign immunity from civil suit in federal
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 3 of 46 PagelID 3

court is waived consistent with 23 U.S.C. s. 327 and
limited to the compliance, discharge, or enforcement of a
responsibility assumed by the department under this

subsection.”

Plaintiffs bring this suit to enforce federal law for the
federal surface transportation project delivery program for the
delivery of highway projects, as provided by 23 U.S.C. s. 327.,
specifically the Location and Design Concept Acceptance (LDCA)
for SR 684 (Cortez Bridge and Approaches) Project Development &
Environment Study for which the FDOT determined that a 65 foot
fixed bridge would replace the existing drawbridge. A decsion
that impacts the Plaintiffs. Plaintiffs challenge the Type 2
Categorical Exclusion Determination, requiring consideration of
specific significant impacts, met federal regulations. A 35
foot drawbridge was another viable option, this option wouid
provide relief to the Plaintiffs and demonstrates a plausible
relief without causing significant impacts.( “state a claim to
relief that is plausible on its face.” Beli Ati. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)).

The MOU, assigns FHWA responsibilities under the National
Environmental Policy Act of 1969, 42 U.S.C.- 4321 (NEPA) for
federally funded highway projects to FDOT such as the Cortez

Bridge Replacement. Under NEPA assignment, FDOT will be legaliy
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 4 of 46 PagelD 4

responsible for ensuring that ail federaily funded highway
projects continue to comply with all aspects of NEPA prior to
approving any related NEPA documents.

Pursuant to 23 U.S.C. s. 327©(3)(B),(C), and subpart 4.4 of the
MOU provides third parties the right to challenge FDOT’s action
in carrying out its environmental review. Plaintiffs properly

bring forth this chailenge.

INTRODUCTION

1. The Village of Cortez is a historic village with many
federally designated historical structures. The structures and
character of the community is very important to remain intact
since it is one of the last fishing villages remaining in
Florida.

2. The 65 foot fixed bridge FDOT decided to replace the
existing drawbridge will extend past the waterbody known as
Sarasota Bay and into the historical village of Cortez with a
Massive concrete walled structure.

3. The massive structure will divide an intact community,
a community of lower income residents mainly seniors( violating

EO 12898). This massive structure will also alter existing
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 5 of 46 PagelID 5

traffic patterns, change noise levels from the existing ground
roads requiring noise walls.

4. The 65 foot fixed bridge increases in elevation at a
grade of 5 percent, challenging seniors that currently waik and
ride bikes on the existing bridge. Furthermore the increase
height of the bridge would increase the pedestrian path several
hundred feet past the existing bridge causing undue hardship,
especially for the elderly and the handicap.

5. The aesthetics of the community will be severely
altered within the historical village of Cortez and another
historic area within the City of Bradenton Beach where the
bridge would terminate on the barrier island known as Anna Maria
Island.

6. Several businesses within the village of Cortez will
be impacted by eliminating a direct connection to a roadway at
ground level for a new road connection several hundred feet
away. This elevated massive structure replacing the ground level
roadway will also cause lack of visibility for the businesses.

7. A 65 foot fixed bridge would have further economic
impacts by restricting vessels that would no longer fit under a
fixed bridge versus the existing drawbridge. These restrictions
could exceed five percent of all vessel traffic.

8. The village of Cortez is within a Flood area. The

massive structure of a 65 foot fixed bridge would produce
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 6 of 46 PagelD 6

increase impacts to adjacent properties from wave action against
this wall and wave attenuation. None of these impacts were
modelled, which could cause significant changes in water
interaction with land and existing structures.

9. FDOT had another bridge option that would not have any
impacts described above to replace the existing drawbridge. A 35
foot drawbridge would actualiy have a grade that would not be as
steep, no massive walls, would not restrict vessels and would
not divide a historical community the local government has
implemented codes to protect and preserve.

10. The 65 foot High Level-Fixed Bridge accepted by FDOT
did not meet the requirements required for the action by FDOT
for the Location and Design Concept Acceptance (LDCA) for SR 684
(Cortez Bridge and Approaches) Project Development & Environment
Study pursuant to 23 United States Code (U.S.C.) § 327 and the
implementing Memorandum of Understanding (MOU) executed on
December 14, 2016, the Florida Department of Transportation
{FDOT) .

11. An important part of the PD&E Study to comply with
Council on Environmental Quality (CEQ) regulations 40 Code of
Federal Regulations (CFR) §§ 1500-1508, which requires federal
agencies to use all practicabie means, consistent with the

requirements of the NEPA, to avoid or minimize any possible
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 7 of 46 PagelD 7

adverse effects of their actions upon the quality of the human

environment.

12. In summary, the 65 foot High Level-Fixed Bridge
approved by FDOT would have more impacts than the PD&E study
represented; dividing an intact neighborhood, dividing and
creating negative aesthetic impacts to a Federally designated
Historical District, direct, indirect, and cumulative impacts to
the last remaining working fishing village on the west coast of
Florida, create an unsafe roadway intersection, restrict
vessels, and create other undisclosed direct, indirect,
cumulative impacts such as tax base reductions.

13. The 65 foot High Levei-Fixed Bridge does not meet the
criteria and vision within the Manatee County Land Development
Codes and the vision for Historical Village of Cortez.

14. Plaintiffs challenge these agency actions as unlawful
under the NEPA, and the Administrative Procedure Act (APA), 5
U.S.C. §§ 701-706. FDOT violated NEPA and acted arbitrarily and
capriciously when they determined that the Project will have no
significant impact on the human environment and approved the

project without preparing an Environmental Impact Statement.
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 8 of 46 PagelID 8

JURISDICTION AND VENUE

15. This Court has subject matter jurisdiction over the
claims for relief in this action pursuant to 5 U.S.C. §§ 701-706
(actions under the APA); 28 U.S.C. § 1331 (actions arising under
the laws of the United States); 28 U.S.C. § 1361(actions to
compel an officer of the United States to perform his or her
duty); and 28 U.S.C. §§ 2201-02 (power to issue declaratory
judgments and injunctive relief).

16. Venue lies in this judicial district by virtue of 28
U.S.C. § 1391(e) because this is a civil action in which
officers or employees of the United States or an agency thereof
are acting in their official capacity or under coior of legal

authority and Plaintiffs resides here.

PARTIES
Plaintiffs,
17. JOSEPH MCCLASH, asserts standing that the proposed

action of a 65 foot High Level-Fixed Bridge immediately affects
the petitioner’s substantial interest in the use of the
navigation waters at the Cortez Bridge with a sailboat having a
mast height of 60 feet, and a use within the zone of interest

that the statutes, rules and proceeding are intended to protect,

8
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 9 of 46 PagelD 9

and will pose an immediate threat of an injury to him by
limiting his future use of the navigational waters he has
enjoyed for over 30 years and plans to use in the future. The
action creates harm to the aesthetic areas he enjoys surrounding
the Cortez Bridge, and future use (a 35 foot bascule bridge
would not cause these impacts to his use). McClash also owns
property at 115 Street and Cortez Road. Petitioner JOSEPH
MCCLASH whose home and mailing address is 711 89 St Nw,
Bradenton Florida, made comments to FDOT, and is a citizen who
resides in Manatee County, Florida. As a County Commissioner in
representing bridge options to Anna Maria Island, he was
involved in a compromise that the Anna Maria Bridge on SR64
would be a fixed bridge and the Cortez Bridge a drawbridge to
avoid future challenges. This agreement involved FDOT, Katie
Pierola as Mayor of the City of Bradenton Beach, and Mr. McClash

in the early 1990’s.

18. Jane von Hahmann, asserts standing that the proposed
action immediately affects the petitioner’s substantial
interest, has made comments and attended hearings, and has
resided at 4428 119th St. W. in the village of Cortez for 43
years, owns commercial and residential rental property in the
village around 119th St W and 124th St.Ct.W. in Cortez. This

action within her zone of interest, impacts her quality of life,
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 10 of 46 PagelD 10

her environment, financial wellbeing and the preservation of the
intact village (neighborhood) of Cortez she currently enjoys and

intends to do so in the future.

19. Joe Kane is a resident of Cortez for over 20 years,
the action is within the zone of interest, the proposed action
immediately affects his substantial interest, has made comments
and attended hearings, and resides at Fewville, named after the
Few family,12004 45 Avenue W. Cortez 34215. It’s a tiny village
within the historical village of Cortez, with a grass driveway
that’s lined with royal palms. Kane is senior and a low income
resident with physical limitations. The 65 foot High Level-Fixed
Bridge agency action decision will impact his mobility, and his
quality of life he currently enjoys and intends to do so in the
future, versus a 35 foot bascule bridge that would not impact

his life.

20. Linda Molto is a 32 year resident of Cortez, the
action is within the zone of interest, the proposed action
immediately affects her substantial interest she currently
enjoys and intends to do so in the future, has made comments and
attended hearings, residing at 4519 124th St. W. Cortez FL in
the Pringle house; one of the oldest houses in the village.

Originally a shop and then a post office, it was purchased by

10
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 11 of 46 PagelD 11

Lemuel and Bessie Pringle after the 1921 hurricane. The 65 foot
High Level-Fixed Bridge decision will impact her directly at the
base of the 65 foot bridge, creating a dangerous intersection of
offsetting streets, with no safe pedestrian crossing, and with
unacceptable increase in noise levels. This impacts her quality
of life versus a 35 foot drawbridge that would not impact or
change her iife. The 65 foot High Level-Fixed Bridge creates a
divide in her neighborhood with a wall like structure, increases
the distance of the bridge which would impact her mobility
walking to Bradenton Beach, and changes the aesthetics of the
village of Cortez in contravention of the County’s Land Use
restrictions. Ms Molto is a senior and a low income resident

which the bridge will impact.

Defendants,

21. Defendant Florida Department of Transportation (FDOT)
is an agency created under Florida law responsible for the
planning and development of the state’s public transportation
system. Pursuant to a Memorandum of Understanding between the
FDOT and the Federal Highway Administration dated December 14,
2016, FDOT has assumed the U.S. Department of Transportation’s
responsibilities under NEPA to conduct environmental review and
consultation for certain highway projects within the state,

including the project at issue in this case. FDOT issued the

11
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 12 of 46 PagelD 12

Categorical Exclusion for the 65 foot fixed bridge and approved
the LDCA, and responsible for compliance with 23 U.S.C. s. 327

and NEPA.

22. Defendant Kevin J. Thibauit is the Secretary of FDOT
and highest-ranking official responsible for actions taken by
FDOT, including compliance with NEPA. Defendant Thibault is sued
in his official capacity only. Defendant Thibauit and Defendant

FDOT will collectively be referred to as FDOT.

23. Federal Transportation Authority within the United
States Department of Transportation (FHWA) is a federal agency
charged with the federal surface transportation project delivery
program for the delivery of highway projects, as provided by 23
U.S.C. s. 327., specifically the Location and Design Concept

Acceptance (LDCA), and compliance with NEPA.

24. Nicole R. Nason, Administrator is the highest-ranking
official responsible for actions taken by United States
Department of Transportation and the Federal Highway
Administration, including compliance with and implementation of
the LCDA as provided by 23 U.S.C. s. 327 and compliance with

NEPA. Defendant Nicole R. Nason is sued in her official capacity

12
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 13 of 46 PagelD 13

only. Defendant Nason and Defendant FHWA will collectively be

referred to as FHWA.

Standing

25. JOSEPH MCCLASH, JOE KANE, LINDA MOLTO, JANE VON
HAHMANN, all are pro se parties initiating the proceeding, and
provide evidence how their substantial interest would be
adversely affected by the agency action. All Plaintiffs live in
Manatee County; the agency action approving the LDCA is within
Manatee County and within the zone of interest of appellants.
FDOT’s action is now final and ripe for challenge.

26. All Petitioners use the area within and surrounding
the proposed Cortez Bridge and or have a substantial interest in
the action of the decision by FDOT and would be immediately
impacted by the 65 foot High Level-Fixed Bridge replacement
bridge and within Zone of Interest.

27, Paragraphs 17- 20 are incorporated here, and represent
sufficient injuries-in-fact, that this relief can cure.

28, NEPA’s primary purpose is environmental protection. 42
U.S.C. § 4321 {declaring Congress’s purpose in enacting NEPA to
include “encourag[ing] productive and enjoyable harmony between

man and his environment” and “promot[ing] efforts which will

13
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 14 of 46 PagelD 14

prevent or eliminate damage to the environment”); 40 C.F.R. §
1500.1(c) (illuminating that NEPA is intended to help public
officials “take actions that protect, restore, and enhance the
environment”).

29. NEPA additionally intends to advance the “human
environment,” which consists expansively of “the natural and
physical environment and the relationship of people with that
environment.” 40 C.F.R. § 1508.14. See also Region 8 Forest
Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 807-09
(lith Cir. 1993) (recognizing an economic component to NEPA).
Accordingly, NEPA'’s zone of interests can be said to include the
environment, quality of life, land use and resource management,
economic growth, and public health and safety.

30. Plaintiffs make claims herein that the Defendants’
decision for a 65 foot fixed bridge(LDCA) violates the law and
intent of Congress, and are “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706 (2) (A).

FACTUAL BACKGROUND

31. At issue is the environmental review, consultation,
and other actions required by the State of Florida, applicable
federal environmental laws for this project that were, or have

14
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 15 of 46 PagelD 15

been, carried out by FDOT pursuant to 23 U.S.C. §327 anda
Memorandum of Understanding dated December 14, 2016 and executed
by the Federal Highway Administration and FDOT resulting in the
acceptance (approval) of the 65 foot High Level-Fixed Bridge as
the preferred alternative for replacement of the existing
structure, essentially permitting a 65 foot bridge.

32. The county in which the subject matter is located:
Manatee County, Florida.

33. The existing bridge and the replacement proposed
connect the mainland at the Historical Village of Cortez crosses
over Sarasota Bay and connect to the Anna Maria Island in the
City of Bradenton Beach. The replacement for the 65 foot fixed
bridge and the option of the 35 foot drawbridge would cross the
bay in the same location, except the 65 foot bridge impacts the
Historical Village of Cortez with a massive wall at the bay
continuing several hundred feet within the village, changing the

aesthetics and impacting the harmony of man and the environment.

34. The LDCA documented the evaluation of the No-Build
(Repair), Rehabilitation, and Replacement Alternatives for the
existing low-level drawbridge over Sarasota Bay. The study
concluded that the Preferred Alternative is the replacement of
the existing bridge with the 65-foot High-Level Fixed Bridge

over another viable option the 35 foot bridge.

45
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 16 of 46 PagelD 16

35. The FDOT held hearings on the bridge and obtained
Surveys from the community. The majority of the responses did
not want a new bridge or the 65 foot fixed bridge FDOT at issue.

36. FDOT in the preparation to reach its decision for the
LDCA summarized only the people for either the 65 foot fixed
bridge or the 35 foot drawbridge, creating an arbitrary decision
based on partiai resuits.

37. The options evaluated represented cost for each
option, the 65 foot bridge was the lowest cost option by several
miiiion dollars compared to the 35 foot drawbridge. FDOT in the
1990’s also tried to replace the existing Cortez Bridge with a
65 foot fixed bridge against the community’s concerns. This
fixed bridge was never buiit.

38. There is a question if FDOT’s decision for the 65 foot
fixed bridge was with prejudice from its prior determination and
prejudice by deciding on an option that was the ieast cost at
the expense of the community.

39. FDOT approved the LDCA on September 18, 2019 as stated
in an ad, however the generai public was unaware of the decision

until on or about October 15, 2019.

16
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 17 of 46 PagelD 17

 

 

 

"Financial Management # 430204-1-22-01
aia sere Darision Making (ETDM) 613568
Ald Project Numbes 8886-227-A

  
    

    
 
  
 
  
 

- On September 18, 2019 the Florida Department of Transportation (Foon) ) granted Location

and Design Concept Acceptance for Cartez Bridge an State Road: (SR) 684 fram SR 789 (Gulf
~~ Drive} to 123d Street West. The} roposed improvements include replacement of the existing.
_ two-lane undivided 21-foot: towelovel draw bridge with a two-lane 65-foot high-level fod
bridge,.with the. addition of 10-foot wide shoulders and 10-foot sidewalks ineachdirection.
s Approval of the recommended ditemative is:the result of the PD&E-stutly that evatuated various

sa

altematives forthe bfidge incusling the No-Build Alematve. The stud indluded environmental 4

 
 

 

=. The environmental review, consultation, and other actions required by applicable federal
| environmental laws for this project are-being, or have been, carried out by FDOT pursuant to
3B USC. §327 anda Memorandum of Understanding dated December 14,. 2016 and exequted

 

-. Final project documents and. additional information is available on-the project website at
- www. CortezBridge.com. —

 

 

17
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 18 of 46 PagelD 18

40. FDOT approved the Type 2 Categorical Exclusion on
September 18,2019, but never made this decision available to the
public. Even if found on the website after the date the link

attachments require a password not made available to the public,

preventing the public to view.

STeTR LE ALOR Ca DEPART UST CE TAANS FAA ATION HOCH.

TYPE 2 CATEGORICAL EXCLUSION EM GROPMENT A, MAA SEEN
DETERMINATION FORM

1. PROJECT OESCRIPTION AND PURPOSE AND NEED

a. Project Information

County: Manatee County
Project Name SR 684 FROM SR 789 (GULF DRIVE) TO 123R0 STREET WEST

Project Limits: SR 789 (Gulf Drive} to 123ed Street West

 

 

Project Numbers.
135638 430208. 1.22.01 B886.227.4,
ETOAM (if appticatie) Financia! Management Federal-Aid

. ra oe. September 18, 2019
BRR A A
Jason Watts Date

Director of the Office of Environmental Management or Designes

SUPPORTING INFORMATION

4$302051229)-CE2-O1-Frayject tocapon map-2019-0315. pdf

33020312291] CE2 OL-CES Comez Ordge w_aprendices: 2019 0901 oof

S2020S 12201 -CEL-O1-CE Apperatix & - Panmng Consistancy-7019-0355 odf
43020312291 -Cée2 U1L-450254-1 Fina) PER W-Appendies- 2019 OF18 pof
4302G412203-CE2-D1-Puphe Hearmng Transcopt Packsge Canes Certitiod-2017-1213 pdt
93020042201-CE2 01 430268 1 Popie Hearng Carticatan-20149-0821 pdf

OuwhLwn - ~-

18
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 19 of 46 PagelD 19

  

Ofte of a intl ore

Papert Propet Lracks

 

Username

Password

 

ri Copyright £2020 Florida Ocpartrnent of Transportation All Rights Roserved
FOO “) S29 acta erormimon ceeane e-mal questiess of coments tienda Secartnent A Dorspartaawe ne

a

41. The City of Bradenton Beach adopted a Resolution in

opposition to the 65 foot fixed bridge on October 9%, 2019.

WHEREAS, the City Commission of the City of Bradenton Beach supports
FDOT and its cfforts to reconstruct Cortez Bridge: however, the Commission is apposed
to the installation of a high-span bridge that will adversely impact historical buildings,
property rights of its local citizenry and businesses, and change the character and
ambiance of Anna Maria Island, Bradenton Beach and the Historic Village of Cortez; and

42. Plaintiffs filed a Florida non-civil action, in a
petition to FDOT challenging the decision for a 65 foot fixed
bridge (LDCA), a process known as a Chapter 120 hearing for
which an Administrative Hearing was requested October 29, 2019.
FDOT ultimately denied the request for an Administrative hearing

on December 10°, 2019, citing it lacked jurisdiction to allow an

19
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 20 of 46 PagelD 20

Administrative Hearing under Fiorida Statue Chapter 120, and is
typically considered the date the action of the LDCA would be
considered final.

43. Plaintiffs challenged this Final Order of Dismissal,
seeking relief from Florida’s Second District Court of Appeals,
arguing the FDOT’s order was improper. No decision has been
rendered by the Appeal Court as of date and not expected for
several months.

44. Plaintiffs had a phone conference with FDOT on January
24, 2020 discussing the legal paths to challenge FDOT’s
decision. Plaintiffs indicated it would file a challenge in the
Federal Court and also continue the appeal to determine the
question of law as to Florida’s law as it relates to a Chapter
120 challenge.

45. FDOT under the MOU must comply with 23 U.S.C. §327,
including Executive Order 12898 for which the Plaintiffs’
Challenge FDOT failed to do within the petition filed with FDOT
in its non-civil litigation and herein.

46. The viable option replacing the existing low level
drawbridge with a 35 foot drawbridge would eliminate the
impacts to the Plaintiffs and comply with 23 U.S.C. §327 and the
Memorandum of Understanding dated December 14, 2016 with the
Federal Highway Administration, specifically those requiring the

approval of the LDCA.

20
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 21 of 46 PagelD 21

LEGAL LANDSCAPE

47. Under the Memorandum of Understanding (MOU) executed
on December 14, 2016, the Florida Department of Transportation
(FDOT), section 4.3 FDOT assumes federal jurisdiction for the

Surface transportation project delivery program under 23 U.S.

Code §327(c) (3) (B)and (d) District Courts have exclusive

 

jurisdiction over this civil action. FDOT has waived immunity

 

under this MOU.

National Environmental Polioy Act

48. The National Environmental Policy Act of 1969 (NEPA)
is the “basic national charter for protection of the
environment.” 40 C.F.R. § 1500.1(a). “The NEPA process is
intended to help public officials make decisions that are based
on understanding of environmental consequences, and take actions
that protect, restore, and enhance the environment.” Id. §

1500.1(c).

49. The Council on Environmental Quality (CEQ) has

promulgated rules implementing NEPA. These rules apply to all

21
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 22 of 46 PagelD 22

federal agencies, including the Corps, the FHWA and the FWHA’s

state designees. See 40 C.F.R. pt. 1500.

80. NEPA requires federal agencies to prepare an
environmental impact statement (EIS) for all “major federal
actions significantly affecting the quality of the human
environment.” 42 U.S.C. § 4332(2)(C). “Major federal actions”
include both “new and continuing activities” with “effects that
may be major and which are potentially subject to Federal
control and responsibility.” 40 C.F.R. § 1508.18. The “human
environment” includes “the natural and physical environment and
the relationship of people with that environment.” Id. §
1508.14.

51. Under the Surface Transportation Project Delivery
Program, the Secretary of the U.S. Department of Transportation
may assign the FHWA’s responsibilities under NEPA to the States
through a memorandum of understanding. 23 U.S.C § 327 (a) (2) (A).
When FHWA’s NEPA responsibilities are assigned to a State
entity, federal courts retain jurisdiction over suits against the
State entity to enforce those NEPA responsibilities. Id. §

327 (c) (3) (B).

52. The FHWA has assigned its NEPA responsibilities to

FDOT for road projects like the ones challenged in this action

in a December 14, 2016 Memorandum of Understanding.

22
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 23 of 46 PagelD 23

Florida Statutes provide FDOT authorization to assume powers of
the United States Department of Transportation

53. Florida Statute 334.044(Florida Law Chapter 2016 -181)
Powers and duties of the department; powers and duties.—The
department shall have the following general powers and
duties: (34) To assume the responsibilities of the United States
Department of Transportation with respect to highway projects
within the state under the National Environmental Policy Act of
1969, 42 U.S.C. ss. 4321 et seq., and with respect to related
responsibilities for environmental review, consuitation, or
other action required under any federal environmental law
pertaining to review or approval of a highway project within the
state. The department may assume responsibilities under 23
U.S.C. s. 327 and enter into one or more agreements, including
memoranda of understanding, with the United States Secretary of
Transportation related to the federai surface transportation
project delivery program for the delivery of highway projects,
as provided by 23 U.S.C. s. 327. Sovereign immunity from civil
suit in federal court is waived consistent with 23 U.S.C. s. 327
and limited to the compliance, discharge, or enforcement of a

responsibility assumed by the department under this subsection.

Administrative Procedure Act

23
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 24 of 46 PagelD 24

54. The Administrative Procedure Act (APA) grants a right
of judicial review of final agency actions to any person
“suffering legal wrong because of agency action, or adversely

affected or aggrieved by agency action.” 5 U.S.C. § 702.

55. Under the APA, a reviewing court must “hold unlawful
and set aside agency action, findings, and conclusions” found to
be “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2) (A).

56. The FDOT decision deciding a 65 foot fixed bridge over
the 35 foot drawbridge known as the LDCA, , and FDOT’s
categorical exclusion are “agency actions” subject to judicial

review under the APA.

FIRST CLAIM FOR RELIEF
(FDOT in its analysis failed to comply with NEPA requirements

for a socio-cultural effects evaluation (SCE) process)

57. Plaintiffs reallege and incorporate by reference
allegations contained in paragraphs 1-14 of this Complaint.
58. FDOT in its analysis failed to comply with the

requirements for a socio-cultural effects evaluation (SCE)

24
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 25 of 46 PagelD 25

process assessing social, economic, iand use changes, mobility,
aesthetics effects and relocations, including potential issues
associated with Environmental Justice, Civil Rights, and other
nondiscrimination laws, and whether the project benefits and
effects on communities were assessed in the SCE evaluation with
special consideration for minority, low-income, and other
potentially under-represented populations, and its decision
described herein is arbitrary, capricious, an abuse of
discretion, not in accordance with law, and/or without
observance of procedure required by law within the meaning of
the APA, 5 U.S.C. § 706(2), and pursuant to 23 United States
Code (U.S.C.) § 327

59. FDOT in its analysis failed to comply with the
requirements for a socio-cultural effects (SCE) information
gathered through a SCE evaluation process and failed to carry
forward and use this information as required to support a
decision of acceptance of the location and design concept of a
65 foot High Level-Fixed Bridge.

60. FDOT in its analysis failed to comply with the
requirements for a SCE evaluation process, an important part of
the PD&E Study to comply with Council on Environmental Quality
(CEQ) regulations 40 Code of Federal Reguiations (CFR) §§ 1500-
1508, which requires federal agencies to use all practicable

means, consistent with the requirements of the NEPA, to avoid or

25
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 26 of 46 PagelD 26

minimize any possible adverse effects of their actions upon the

quality of the human environment. Listed are the requirements to

evaluate:

Social Land Use Changes Aesthetic

* Demographics *Land Use - Effects

*Community Urban Form *Noise/Vibration
Cohesion *Local Plan * View-shed

. Consistency *Compatibility
Safety/Emergenoy *Open Space
Response * Sprawl Relocation

“Community Goals ¢Focal Points Potential

*Quality of Life *Residential

* Special Mobility * Non-Residential
Community *Modal Choices * Public
Designations o Pedestrian Facilities

o Bicyclists

Economic o Transit

*Business &
Employment * Transportation

*Tax Base Disadvantaged

*Traffic «Connectivity
Patterns *Traffic

*Business Access Circulation

«Special Needs *Public Parking
Patrons

61. FDOT in its analysis failed toa comply with the

requirements for the SCE evaluation that considers potential
effects, both positive and negative, on the socio-cultural (or
human) environment including Environmental Justice, Civil
Rights, and related issues.

62. FDOT in its PD&E failed to consider the six SCE issues

required to be discussed in the Environmental Document to show

26
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 27 of 46 PagelD 27

when and how they were considered in project decision making.
Even if no involvement for a particular issue is indicated, then
a statement to that effect must be included in the Environmental
Document which does not appear to exist. The six issues are
within Table 4-2 -Topic No. 650-000-001 Project Development and
Environment Manual Socio-cultural Effects Evaluation Effective:
January 14, 2019

63. FDOT in its PD&E failed to consider the three general
types of effects evaluated as defined by CEQ regulations 40 CFR
$§ 1500-1508: Direct, indirect and cumulative effects.

64. FDOT in its PD&E failed to consider and accurately
determine “Neighborhoods (or portions thereof) will not be
isolated as existing side street and driveway access will be
maintained to the extent practicable, or replaced/relocated as
necessary.” The 65 foot bridge creates a wall between north and
south Cortez, isolating neighborhoods.

65. FDOT in its analysis failed to consider if there is a
disproportionately high and adverse effect on minority or low-
income populations, after taking benefits and mitigation into
account, evaluate whether there are practicable mitigation
measures or alternatives that would avoid or reduce the
disproportionately high and adverse effects [USDOT Order

5610.2(a)]. No detailed income analysis was done for the

2?
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 28 of 46 PagelD 28

specific areas within the village of Cortez impacted by the 65
foot fixed bridge.

66. FDOT in its analysis failed to accurately evaluate
the significant impacts to the society and economic impacts to
the historical village of Cortez. The 35 foot drawbridge with
different project limits than the 65 foot high level fixed
bridge will not have significant impacts on the village of
Cortez.

67. A decision in favor of a 35 foot drawbridge would not
impact this population versus the decision made for a 65 foot
high-level bridge, and is the proper relief sought, and

requested.

SECOND CLAIM FOR RELIEF

(FDOT failed to comply with NEPA requirements its Project

Development and Environment review for AESTHETIC EFFECTS)

68. The process outlined in the Project Development and
Environment (PD&E) Manual is the Florida Department of
Transportation’s (FDOT’s) procedure for complying with the
National Environmental Policy Act (NEPA) of 1969, Title 42
United States Code (U.S.C.) § 4321, et seq., and associated

federal and state laws and regulations. This manual is

28
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 29 of 46 PagelD 29

referenced herein and provides a legal framework for FDOT to

comply with its assumption of NEPA.

69. FDOT in its analysis failed to compiy with the
requirements within Project Development and Environment Manual
PART 2, CHAPTER 5 for AESTHETIC EFFECTS including the impacts of
a massive wall and the effect on residential structures and
preservation especially given the Federal Historic District
designation of Cortez including:

1. Noise and or vibration impacts to sensitive sites

near the project.

2. The project is likely to affect vistas and or view-

sheds.
3. The project will not blend visually with the area.

4. The project is adjacent to many community focal

points.

5. The project was not likely perceived as being
compatible and in character with the community's

aesthetic values.

6. The 65 foot fixed bridge and its feature(s), are
perceived by the community as inconsistent with the

character of the community.

29
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 30 of 46 PagelD 30

70. FDOT in its analysis failed to comply with its
analysis of the PD&E to accurately determine that “Overall, land
use changes are not expected to be significant.” The land to the
south of the 65 foot High Level-Fixed Bridge will impact
residences, diminishing quality of life with an aesthetic
change, increased noise and shading from a massive wall, causing
a significant change in land use. The properties to the north
will be impacted by Right of Way requirements, new road
alignments and a massive wall and bridge structure a few feet
from historical structures.

71. FDOT in its analysis failed to comply with the
consideration of noise barriers to mitigate traffic noise
impacts. These barriers were not made part of the presentations
and will cause further impact to the aesthetics and isolate
neighborhoods. Since the 35 foot drawbridge and 65 foot High
Levei-Fixed Bridge have different design concepts, each concept
noise impacts with mitigation should have been part of the
public information required to comply with the PD&E requirements
and faiiing to provide this criticai information faiis to

provide a PD&E consistent with federal guidelines.

72. Whether the FDOT in its analysis of the PD&E
accurately determined that “Therefore, impacts to aesthetics

effects are not expected to be significant.” The structure of a

30
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 31 of 46 PagelD 31

65 foot High Level-Fixed Bridge creates a 20 foot or higher
wall, and the high rise bridge creates a commercial structure
not in compliance with the County’s land use vision for the
historical village of Cortez and forever changes dramatically
the view within the historical districts of Cortez and Bradenton
Beach.

73. A decision in favar af a 35 foot drawbridge would not
significantly impact aesthetics versus the FDOT decision made
for a 65 foot high-level bridge, and is the proper relief

sought, and requested.

THIRD CLAIM FOR RELIEF
(FDOT in its Analysis and decision uses inaccurate data from
surveys demonstrating a bias for a fixed bridge and fails to

comply its own Policy manual for a PD&E to comply with NEPA )

74. During the PD&E Study, impacts are evaluated and
engineering and environmental analysis is completed to verify
that the COA determination is a Type 2 CE. Social, Cultural,
Natural, and Physical issues/resources are evaluated using the
pertinent chapters in Part 2 of the PD&E Manual, Topic No. 650-

000-001 to satisfy applicable federal and state environmental

31
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 32 of 46 PagelD 32

laws, regulations, and executive orders. The analysis should
focus on the relevant issues and those requiring findings. A
finding implies that a decision must be made or a signature is
needed by OEM, and/or an appropriate resource agency.

75. Chapter 5 outlines the required processing and
documentation for Type 2 CE projects (Figure 5-1) and provides
guidance on completing the Type 2 Categorical Exciusion
Determination Form, Form No. 650-050-11. Information to
substantiate the impact determination of not significant, or
enhancement must be discussed in the Type 2 CE, added as
Technical Materials or attached to the form, as appropriate. A
project with a significant impact to any resource or issue

cannot be processed as a Type 2 CE.

76. FDOT formal public hearings were bias towards a 65
foot High Leveli-Fixed Bridge and its decision was made with
prejudice, and ignoring the significant impacts to resources.

77. FDOT in its analysis in favor of the 65 foot High
Level-Fixed Bridge slanted the data to create a false narrative
the fixed bridge had the majority support of the community,
Stating as example - “Of the responses received, 50% favored the
No-Build (Repair) Alternative, and 38% favored bridge
replacement. Of the responses that favored replacement, 75%

favored the 65-foot High-Level Fixed-Bridge Alternative and 24%

82
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 33 of 46 PagelD 33

favored the 35-foot Mid-Level Drawbridge Alternative.” The
actual facts are that over 60 percent were opposed to the 65
foot replacement bridge not 75 percent in favor, when factoring
those who responded in favor of the “No-Build (Repair)
Alternative”. This represents the 65 foot fixed bridge is a
significant impact to the community.

78. FDOT failed in its analysis to represent accurately
the 65 foot High Level-Fixed Bridge is a minimum height and may
exceed 65 feet when permitted. The USCG has a minimum height
required of 65 feet which do not consider increase in future sea
levels. FDOT failed to demonstrate the significant impacts of a
70 foot or 75 foot bridge which could be what the final design
permits.

79. ‘FDOT failed in its analysis to represent accurately
the 65 foot bridge would restrict over 5 percent of the vessels
versus the 2 percent stated a significant impact. A 35 foot
drawbridge would not restrict any vessel height and not cause
significant impacts to vessels. The study also does not include
regional transit of vesseis. Petitioner McClash has navigated
vessels with a mast height of 85 feet within the past few years.
The study does not record this mast height and states erroneous
information on draft of vessel versus mast height.

80. FDOT failed in its analysis to represent accurately

the reduction in openings for a 35 foot drawbridge. The data for

33
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 34 of 46 PagelD 34

bridge openings does not accurately depict future openings. No
specific facts were included as to all the type of boats that
passed in one opening. A 35 foot drawbridge could allow a
decrease of openings for more than FDOT presented if the
accurate facts were presented. A 35 foot drawbridge would reduce
the existing bridge openings and reduce traffic impacts.

81. FDOT failed in its analysis to represent accurately
the level of service for the 65 foot High Level-Fixed Bridge
compared to the 35 foot bridge. The traffic study for the level
of service is not accurate. A fixed bridge with no openings has
no fact to support the level of service improvements stated from
D to B with a fixed bridge.

82. FDOT failed in its analysis to represent accurately an
improvement of travel delay stating an unrealistic value of 44.7
second delay per vehicle with a 35 foot drawbridge versus the 65
foot fixed bridge. This value also does not take into
consideration actual conditions of delay due to traffic
conditions on a barrier island with 2 lanes that cannot support
the vehicles and causes traffic delays regardless of what type
of bridge is constructed.

83. FDOT within the PD&E document did not make as
required, a Determination of No Adverse Effects with a statement
specifically required ~ “No minority or low-income populations

have been identified that would be adversely impacted by the

34
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 35 of 46 PagelD 35

proposed project, as determined above. Therefore, in accordance
with the provisions of Executive Order 12898 and FHWA Order
6640.23a, no further Environmental Justice analysis is
required.” A 35 foot bascule bridge would not impact this
population versus the decision made for a 65 foot high-level
bridge.

84. FDOT within the PD&E document of a 65 foot High Level-
Fixed Bridge fails to comply with the County’s Land Development
Code, as provided by the County’s Comprehensive Plan for design
criteria in the village of Cortez. The code does not allow
creating a wall structure necessary for the 65 foot fixed bridge
that could be avoided with a 35 foot bridge. The design does not
comply with the community’s vision. A 35 foot bascuie bridge
would avoid impacts and not violate the code’s intent versus the

decision made for a 65 foot high-level bridge.

85. FDOT failed to inform the public, and iocal elected
officials of the impact of noise and potential sound walls.
Walls from 8 to 18 feet may be required to mitigate sound. No
visual or design concepts were presented at the public hearings
and or meetings. The sound study is also bias to a 65 foot High
Level-Fixed Bridge in creating a comparison of impacts for a 35
foot drawbridge. The project limits of a 35 foot drawbridge

replaced within the same touchdown of the existing bridge would

35
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 36 of 46 PagelD 36

have fewer impacts than the 65 foot High Level-Fixed Bridge. The
65 foot High Level-Fixed Bridge would increase the height
vehicle travel lanes to over 20 feet, causing increase noise
projections not considered in any study causing significant

impacts to the human environment.

86. FDOT fails to consider the significant impacts to
residences with a wall within several feet of their homes as
part of the bridge elevated structure causing significant
impacts to the human environment.

87. FDOT should have provided additional information and
studies for mitigating noise at public informational meetings
and before elected officiais, and further changed project limits
of the noise study based on the touchdown of the bridge options.
Sound walls were not shown as part of video presentations or

height of walls with location contained on design concepts.

FOURTH CLAIM FOR RELIEF
(FDOT failed to comply with NEMA Fioodpiain requirements)
88. FDOT fails to consider the significant impacts of
flood and wave impacts for a design of the 65 foot High Level-
Fixed Bridge versus a 35 foot with and without noise wails. The
65 foot bridge would create more impacts from waves and flood

events than a 35 foot bridge. These types of impacts from a 65

36
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 37 of 46 PagelD 37

foot bridge will negatively impact properties that a 35 foot
drawbridge would not. A study of the impacts of flood and wave
action are required for a PD&E.

89, FDOT’s manual has specific criteria stating -
Floodplains: Determine if the 100-year floodplain is present
within the project and summarize the project involvement with
the floodplain based on the results of the floodplain analysis
in accordance with Part 2, Chapter 13, Floodplains. Provide a
summary of the Location Hydraulics Report (LHR) and the
floodplains finding, as applicable. Add the LHR as Technical
Material and include a floodplains map as necessary. If the
project involves a regulatory floodway, summarize the project’s
consistency with the floodway and coordination with Federal
Emergency Management Agency (FEMA) and local floodway management
agencies in accordance with Part 2, Chapter 13, Floodplains.

$90. FDOT faiied to comply with the provisions for a
project within a Floodplain. Title 23 CFR Part 650A requires
location hydraulic studies for all alternatives containing
floodplain encroachments and for those actions which would
support base floodplain development, commensurate with the
significance of the risk or environmental impact.

91. FDOT’s PDSE manual specify procedures for which were

not followed to comply with NEPA requirements:

37
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 38 of 46 PagelD 38

13.2.2.2 Significant Encroachment -Evaluation to determine
the significance of each encroachment should include assessment
of construction or flood related impacts to lives, property, and
transportation facilities that serve emergency vehicles or
provide emergency evacuation. Additionally, the evaluation
should include assessment of construction or flood related
impacts to determine the potential for loss or gain to natural
and beneficial floodplain values. 13.2.2.3 Only Practicable
Alternative Finding Pursuant to 23 CFR $ 650.113, a proposed
alternative which includes a significant encroachment will not
be approved unless it is the only practicable alternative. The
finding of the only practicable alternative must be approved by
FHWA. To obtain the finding, the District must provide the
recommendation and supporting information to the District’s FHWA

Transportation Engineer with a copy to OEM.

FIFTH CLAIM FOR RELIEF
(FDOT failed to inform elected officials of details of the
PD&E review and focused on a video without identifying impacts

to the community failing to satisfy NEPA requirements)

33
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 39 of 46 PagelD 39

92. FDOT failed to produce accurate information at the
meetings of the Manatee County Commission, City of Bradenton
Beach and the Sarasota Manatee MPO. Presentation material
presented to the elected officiais did not contain critical
information to evaluate the different design options, and did
not include the impacts of a noise walls or the wall effect of
the bridge within the Cortez historical village, inciuding fiood
water impacts. The videos FDOT produced at the presentations
were bias to a 65 foot High Level-Fixed Bridge. No official vote
has been made by a government in support of the 65 foot fixed

bridge including the MPO, accepting the PD&E.

SIXTH CLAIM FOR RELIEF

(FDOT failed to comply with NEPA and prepare an EIS for a
“major” federal action expected to “significantly” affect the
quality of the human environment. 42 U.S.C. § 4332 (2) (C))

93. In broad terms, “whether a major federal action will
‘significantly’ affect the quality of the human environment”
requires the relevant agency “to review the proposed action in
the light of at least two relevant factors: (1) the extent to
which the action will cause adverse environmental effects in
excess of those created by existing uses in the area affected by

it, and (2) the absolute quantitative adverse environmental

39
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 40 of 46 PagelD 40

effects of the action itself, including the cumulative harm that
results from its contribution to existing adverse conditions or

uses in the affected area.” Hanly v. Kleindienst, 471 F.2d 823,

830- 31 (2d Cir. 1972).

94. This analysis “requires considerations of both context
and intensity.” 40 C.F.R. § 1508.27. “Significance varies with
the setting of the proposed action” and “fb]Joth short- and long-
term effects are relevant.” Id. §1508.27(a). “Intensity”
concerns “the severity of impact.” Id. § 1508.27(b). CEQ
regulations identify ten factors to be considered in evaluating

intensity:

(1) Impacts that may be both beneficial and adverse. ..

(2) The degree to which the proposed action affects public
health or safety.

(3) Unique characteristics of the geographic area such as
proximity to historic or cultural resources, park lands, prime
farmlands, wetlands, wild and scenic rivers, or ecologically
critical areas.

(4) The degree to which the effects on the quality of the
human environment are likely to be highly controversial.

(5) The degree to which the possible effects on the human
environment are highly uncertain or involve unique or unknown

risks.
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 41 of 46 PagelD 41

(6) The degree to which the action may estabiish a
precedent for future actions with significant effects ...
(7) Whether the action is related to other actions with

individually insignificant but cumulatively significant impacts.

(8) The degree to which the action .. may cause loss or
destruction of significant scientific, cuitural, or historical
resources.

(9) The degree to which the action may adversely affect an
endangered or threatened species or its habitat ...

(10) Whether the action threatens a violation of Federal,
State, or local law or requirements imposed for the protection

of the environment.

95. FDOT did not consider the significant impacts created
by the 65 fixed foot replacement bridge. The 65 foot replacement
bridge is not likely highly controversial but is highly
controversial (over 70 percent of the survey resulted in
opposition to the replacement fixed bridge).

96. FDOT did not consider the significant impacts created
by the 65 fixed foot replacement bridge to which the action ...
may cause loss or destruction of significant cultural or
historical resources. The Village of Cortez and the City of

Bradenton Beach contain Historical resources. FDOT did evaluate

41
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 42 of 46 PagelD 42

historical structures but failed to properiy evaluate the impact
to the historic community, and its culture. Changing a quaint
historical village will a massive elevated roadway for several
hundred feet will cause significant cultural impacts, change
road connections, and cause unknown additional noise impacts
from an elevated roadway, with additional light pollution.

97. FDOT did not consider the significant impacts created
by the 65 fixed foot replacement bridge to which the action will
create possible effects on the human environment that are highly
uncertain or involve unique or unknown risks. From the changes
in wave energy in this coastal community to cultural and
historical impacts, significant impacts are certain and some are
possibie effects on the human environment that are highly
uncertain or involve unique or unknown risks that were not made
part of the PD&E as required by NEPA. What we know is that the
noise study was done but solutions were not presented and only
commitments in the future poising unknown risks not known at the
time it is required by NEPA. There is no analysis for light
pollution, shading from a massive wail, changes to the cuitural
goals contained in the Manatee County Governments’ Land
Development Codes to preserve the cultural gem; the historical
village of Cortez requiring land use restrictions to maintain
its distinct character and cultural assets. These Codes would

not allow a commercial structure of this size and mass. It is

42
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 43 of 46 PagelD 43

not the character of the community, and causes significant risk,
unknown, and known, that by itself prohibits by NEPA a
categorical exclusion. NEPA requires an EIS. 42 U.S.C. §
4332(2)(C)).

98. FDOT’s action and determination was “arbitrary or
Capricious”, without taking a hard look at the significant
impacts and producing mitigation for these impacts, provides
changes or safeguards in the project sufficiently to reduce the
impact to a minimum, and or further evaluation as required with
an EIS. The decision by FDOT was not based on a consideration of
the relevant factors and there has been a clear error of
judgment.

99. When comparing the 2 viable bridge replacement option
the 35 foot drawbridge would minimize the significant impacts,
reducing them to a minimum, and therefore comply with the NEPA
requirements for a Type 2 categorical exclusion.

100. FDOT determination on the LDCA, ignored consideration
of the relevant factors, and created a bias based on price of
the 65 foot fixed bridge costing several million dollars iess.
The NEPA process does not provide a specific weight to be placed
on cost, however the least costly option was chosen without a
hard look at the significant impacts a 65 foot bridge creates
versus the more costly option a 35 foot drawbridge that would

have less of a steep grade for pedestrians and seniors, not

438
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 44 of 46 PagelD 44

alter a historical community, minimize the aesthetic impacts,
not increase distance of travel by pedestrians for several
hundred feet, alter roadway alignments with unknown safety
impacts from a flawed design, not increase light pollution and
noise from an elevated roadway, not violate the goals contained
in the Manatee County Land Development code, not restrict up to
10 percent of the vessels using the waterways(creating loss of
recreation and business), and not impact seniors and low income.
This option would comply with NEPA and a Type 2 categorical

exclusion.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court:
a. Enter a declaratory judgment that:
i. FDOT acting under the MOU with FHWA, has violated
and is violating NEPA and the APA;

ii. The LDCA for a 65 foot fixed bridge will have
significant impacts and does not meet the
requirements for a Type 2 Categorical Exclusion
Determination under 23 U.S.C. s. 327;

iii. Vacate the Type 2 Categorical Exclusion
Determination;

iv. Vacate the acceptance/approval of the LDCA;

44
Case 8:20-cv-00543-CEH-AEP Document 1 Filed 03/09/20 Page 45 of 46 PagelD 45

v. Issue any other appropriate relief;
vi. Set aside the Type 2 Categorical Exclusion
Determination under 23 U.S.C. s. 327;
or at the discretion of the court
vii. Provide that the 35 foot drawbridge, a viable
option will not cause significant impacts
compared to the 65 foot fixed bridge and this

relief granted to Plaintiffs.

Respectfully submitted,

JOE KANE, pro se
12004 45 Avenue W,
Cortez FL 34215

LINDA MOLTO, pro se
4519 124th St. W.
Cortez FL 34215

Jane von Hahmann, pro se
4428 119th St. W

Cortez FL 34215

, all pro se

JOSEPH MCCLASH, pro se
711 89 Street NW
Bradenton, Florida 34209
941.915.0684
joemcclash@GMAIL.COM

 

45
Case 8:20-cv-00543-CEH-AEP Document1 Filed 03/09/20 Page 46 of 46 PagelD 46

By signing below, I authorize the filing of this
complaint with the UNITED STATES DISTRICT COURT, MIDDLE
DISTRICT OF FLORIDA, Tampa Division, as a pro se

plaintiff.

I authorize Joseph McClash, pro se plaintiff to file

the actual complaint in person, we join in all pro se.

Sede Date: 3A | ee

JOE KANE, yf/ oro se
12004 45 Avenue W.
Cortez FL 34215

LINDA MOLTO, "pro se
4519 124th St. W.
Cortez FL 34215

 

   
   

Date: G LO ID

Jane von Hahmann, pro se
4428 119th St. W
Cortez FL 34215

Saakst telah. Date: oe

SOSEPH’MCCLASH, pro se
1 89 Street NW
Bradenton, Florida 34209
941.915.0684
